Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J), rendered July 27, 2000, convicting defendant, after a jury trial, of burglary in the second degree (two counts), criminal possession of stolen property in the fifth degree (two counts), and criminal trespass in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 21 years to life on each of the burglary convictions concurrent with terms of one year on each of the remaining convictions, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. In addition to the credible testimony of the codefendant, who testified pursuant to a cooperation agreement, there was an extensive chain of corroborating evidence, which included, *403among other things, physical evidence recovered from defendant and incriminating statements made by him in letters to the codefendant.
The court properly adjudicated defendant a persistent violent felony offender. The predicate felony statement filed by the People, taken together with its supporting materials, including proper documents from the Division of Criminal Justice Services, sufficiently complied with the statutory requirements (see People v Bouyea, 64 NY2d 1140 [1985]), and properly established that defendant’s incarceration tolled the 10-year limitation on the use of predicate felonies.
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Mazzarelli, Saxe, Sullivan and Rosenberger, JJ.